Citation Nr: 1615611	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, including Aspergillosis, asthma, sinusitis, and allergies, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, March 2009 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In March 2011, a Board hearing at the local RO was held before the undersigned Veterans Law Judge; the hearing transcript has been associated with the record.  

In February 2012, the Board remanded the issue for additional development.  Further, in the March 2014 decision, the Board, in pertinent part, denied service connection for a respiratory disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court issued a Memorandum Decision, vacating the Board's decision and remanding the matter for further development consistent with the Court's decision.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In light of the Court's Memorandum Decision, further AOJ action on the claim for service connection for respiratory disorder is warranted.

By way of background, the Veteran was previously afforded a VA examination in March 2012, which determined that the Veteran's claimed respiratory condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no mention of any claimed condition in the service treatment records and no medical evidence of the claimed condition in the first years after service.  In March 2014, the Board denied the Veteran's claim based in part on the March 2012 VA examination.  

In its November 2015 Memorandum Decision, the Court determined that the March 2012 VA examination failed to consider relevant evidence of record.  Specifically, the examiner failed to consider the Veteran's report of shortness of breath in his August 1985 Report of Medical History prior to discharge.  The examiner also did not address evidence of an asthma diagnosis in the mid-1980s per a 1998 clinical record as well as a lay assertion by the Veteran that he self-medicated with Primatene mist during service.  As such, the Court found that the examiner failed to provide a sufficient rationale for the conclusion expressed.  See Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  Therefore, in light of the Court's findings, the case must be returned to the AOJ to obtain a new examination with medical opinion.   

In light of the need to remand, additional ongoing VA treatment records dated from August 2012 to the present should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records dated from August 2012 to the present.

2.  After obtaining additional VA treatment records, afford the Veteran an appropriate VA respiratory examination to determine the nature and etiology of any identified respiratory disorder, including Aspergillus disease diagnosed in 1994.  The electronic record should be made available to the examiner for review.  All indicated tests and studies are to be performed.  The examiner should clearly delineate all current chronic respiratory disabilities.  

Then, after reviewing the record, the examiner should render an opinion as to whether it is at least as likely as not (50 Percent or greater probability) that any diagnosed respiratory disorder, including Aspergillosis, asthma, sinusitis or any other allergy disorder had its onset in service or is otherwise related to any in-service disease or injury, to include any exposure to asbestos, mildew, dampness or mold.

In offering the opinion, the examiner should note: service treatment records, to specifically include the August 1985 Report of Medical History that documented shortness of breath; the Veteran's lay statements, including his claim that he self-medicated with Primatene mist while in service; the January 2010 statement from the Veteran's parent; post service private and VA treatment records, to specifically include the March 1998 private clinical record that showed a history of asthma diagnosed in 1985, the September 1999 private clinical record that showed asthma was diagnosed in 1986 and the July 2005 record that showed a history of asthma since the Veteran was 13 or 14 years of age; CDC information regarding Aspergillosis; and the April 2009 private opinion from K.P. Bush, MBBS, FCCP.  

All opinions must be accompanied by a clear rationale.  

3.  Following the above development, review the entire record and readjudicate the Veteran's claim of service connection for a chronic respiratory disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




